This is a bill of review to set aside or reform a consent decree, on the ground that the consent was given by mistake. The defence is that a consent decree cannot be set aside or reformed on that ground. A constant decree can be set aside or reformed on the ground of fraud, because consent procured by fraud is not really consent; and for the same reason we think it can be set aside or reformed for mistake. In Lester v. Matthews, 58 Ga. 403, on a bill to reform a decree which the court said was in the nature of a bill of review, it was held that where by inadvertence or mistake a decree is rendered by consent which does not speak the true intention of the parties thereto, equity will grant relief and reform it. In this case the mistake appears to have been mutual or common to all the parties. We can see no reason why relief cannot also be granted where the mistake is confined to one of the parties, unless such party has been guilty of laches such as to estop him from having relief. Anonymous,
1 Ves. Jun. 93. Mistake is one of the principal grounds of relief in equity.
Demurrer overruled.